This is an original proceeding brought in this court by the plaintiff, J.K. Wells, attacking the constitutionality of House Bill No. 518 enacted by the Twentieth Legislature, creating the Governor's Contingency Fund. In the action Robert Burns filed a petition in intervention asserting the unconstitutionality of House Bill No. 518 and also asserting that Senate Bill No. 197 of the Nineteenth Legislature, Session Laws of 1943, p. 328, was unconstitutional for the same reasons those urged against House Bill No. 518.
The attack by the plaintiff and intervener upon House Bill No. 518 is based upon three grounds: (1) that it violates section 55, article 5, of the Constitution, for the reason that neither the object *Page 340 
of the appropriation nor the sum appropriated are definitely and distinctly stated in the act; (2) that said act is void because it violates article 4 of the Constitution in that it delegates to the Governor legislative power; and (3) that it violates section 59, article 5, of the Constitution. The attack of the intervener upon House Bill No. 518 and also his attack upon Senate Bill No. 197 are based upon the same grounds. Senate Bill No. 197 of the Nineteenth Legislature is almost identical in terms with House Bill No. 518, and we will consider House Bill No. 518 and apply the same reasoning to Senate Bill No. 197 without separately discussing it.
House Bill No. 518 creates a special cash fund to be known as the Governor's Contingency Fund, directs the State Auditor to transfer to said fund all the unincumbered cash in the general revenue appropriation remaining from the Governor's Contingency and Emergency Fund, authorized by Senate Bill No. 197 of the Nineteenth Legislature, and any cash remaining to the credit of allocations made out of the last mentioned fund where the allocation has lapsed, directs the Oklahoma Tax Commission to transfer to said fund the sum of $200,000 from the sales tax token account of said commission, and appropriates out of the general revenue fund the sum of $200,000. Said act in part provides:
"Section 5. The Governor may use and expend any or all of the monies in the Governor's Contingency Fund herein created, to defray expenses arising by reason of contingencies or emergencies for which provision has not been made, including (1) necessary repair or replacement of public buildings destroyed or damaged by fire, hail, tornado, explosion, or other hazard; (2) emergencies resulting from increase in the cost of food, clothing and maintenance necessary for the operation of any State penal, charitable or eleemosynary institution; (3) for supplemental allocation to the Oklahoma State Regents for Higher Education for emergency needs of the institutions comprising the Oklahoma State System of Higher Education; (4) necessary maintenance of the National Guard when released from federal service; (5) necessary augmentation of any appropriation for any State function which may be reduced by reason of a failure in the revenue provided to finance such appropriation; (6) for the purchase of food and clothing, maintenance costs, and payment of salaries at penal and eleemosynary institutions of the State; (7) for the repair and replacement of highways and bridges destroyed or damaged by floods; and (8) any circumstance, condition or situation which, in the judgment of the Governor, requires the expenditure of money for the extraordinary protections of the State and for which expenditures specific appropriation has not been made; but not excluding any other contingencies or emergencies not specifically enumerated.
"Section 6. The Governor may allocate and authorize the expenditure of monies in the Governor's Contingency Fund as may, in his discretion, be necessary to defray any necessary expenses resulting from any contingency or emergency to any State officer, board, department, institution, or commission in defraying expenses resulting from any such contingency or emergency by filing with the State Auditor a certificate setting forth the amount allocated, the purpose for which such amount may be expended, the emergency or contingency requiring the expenditure and such limitations or conditions as the Governor may elect to impose upon the expenditure of such allocation. Upon the filing of such certificate, such officer, board, department, institution or commission shall be authorized to incur obligations and expenses payable out of the Governor's Contingency Fund by complying with the provisions and conditions contained in the certificate of authority. Claims for payment of obligations or expenses incurred pursuant to such authorization shall be paid by the State Auditor by the issuance of warrants out of the Governor's Contingency Fund in the same manner as other claims against the State are paid. If, at any time, a balance remains in any allocation after the contingency or emergency for which the allocation was made has been met, *Page 341 
the Governor may order the cancellation of said balance and revert same to the unallocated amount of the Governor's Contingency Fund. The State Auditor shall keep a separate account of each allocation made by the Governor. The Governor may also incur such obligations and expenses as he may deem necessary by reason of any contingency or emergency and claims for payment of any such expenses or obligations shall, when approved by the Governor, be payable out of said Governor's Contingency Fund in the manner that other claims against the State are paid."
We are not herein concerned with any specific allocation of said funds, the attack being leveled at the act in its entirety.
The principal attack upon the statute is predicated upon the provisions of section 55, article 5, of the Constitution, providing that every law making or reviving an appropriation "shall distinctly specify the sum appropriated and the object to which it is to be applied, and it shall not be sufficient for such law to refer to any other law to fix such sum."
As to the first requirement above — that it shall distinctly specify the sum appropriated — it appears from the face of the act that the sum appropriated is capable of ascertainment by mathematical calculation, and therefore it is definite and certain within the meaning of said constitutional provision. Edwards v. Childers, 102 Okla. 158, 228 P. 472; Black v. Oklahoma Funding Bond Commission, 193 Okla. 1, 140 P.2d 740.
As to the second requirement above — that it must distinctly specify the object to which it is to be applied — petitioner contends that it is indefinite and uncertain in that it grants discretionary power to the Governor in the expenditure thereof, and therefore confers upon him legislative power which could not be delegated by the Legislature, and that the act therefore violates article 4 of the Constitution providing for a separation of the powers of government into legislative, executive, and judicial departments, and that neither shall exercise the powers properly belonging to either of the others.
While the Legislature may not delegate to another agency the authority to make laws, it may delegate to another agency the power to make rules and regulations relating to the administration thereof and to determine facts and specific situations to which the general policy of the law as declared by the Legislature applies. Associated Industries v. Industrial Welfare Commission, 185 Okla. 177, 90 P.2d 899; Gibson Products Co. v. Murphy, 186 Okla. 714, 100 P.2d 433; Bailey v. State Board of Affairs, 194 Okla. 495, 153 P.2d 235; Panama Refining Co. v. Ryan, 293 U.S. 388, 55 S. Ct. 241, 79 L. Ed. 446; 42 Am. Jur., Public Administrative Law, sec. 44.
The cases above cited review many authorities from this and other states, and we deem it unnecessary to cite additional authorities upon this point. It is clear that in House Bill No. 518 the Legislature definitely set forth its policy and purpose to protect the state, in the interim between its sessions, from evil effects due to contingencies or emergencies which might happen, and which could not be provided against prior to their occurrence. It legislated upon the subject so far as practicable, and left to the Chief Executive discretion to determine the facts, and apply the provisions of the act to the particular situation. The contingencies which the Legislature anticipated most likely to occur were specially set forth, and the limitation placed on the power of the Governor was that only such sums as were necessary to remedy the mischief caused by them were to be allocated or expended. The same limitation was placed upon those not enumerated, and upon them was placed the further limitation that the fund could be expended only when the protection of the state rendered it necessary. The Legislature created the fund for a public purpose and defined its policy in caring for contingencies *Page 342 
and emergences which were not fore-seeable by it. Considering the total appropriations made by it (about $35,000,000 for each year of the biennium), the sum appropriated for such purpose constituted a very small percentage of the total, and was not unreasonable in amount when the possible contingencies and emergencies which might come about were envisioned. In fact, the creation of such a cash fund was in keeping with the spirit proclaimed by the amendment to section 23, article 10, of the Constitution, adopted by the people, to require the operation of the state government upon a cash basis.
Since, as stated above, the attack herein is against the act in its entirety and on the specific grounds mentioned, and since we have concluded that the act as a whole does not contravene constitutional authority, and this proceeding not involving any specific allocation, or the action of the Governor in making same, except his total lack of power to proceed thereunder, we shall not consider herein the extent or limits of his authority in acting under the various specific contingencies enumerated, or under the general power set forth in subdivision 8 of section 5 or in section 6 thereof. Much argument is directed by petitioner thereto in presenting his contention that the object and amount of the appropriation are not distinctly specified. Whether or not the Governor, in making a particular allocation, has acted within the purview of the legislative act, or whether or not, in a particular instance, the Governor's authority transcends constitutional restrictions, are questions which can and should be presented when such allocations are made. Any illegal allocations can be halted promptly by the courts at the instance of the state officials or of any taxpayer. It must be assumed, of course, that not only will the Governor be vigilantly careful and circumspect in keeping within the confines of his administrative power, but also that the public officials whose duties embrace the auditing and paying out of such allocated funds will likewise require a strict keeping within the legislative authorization. Such conscientious and scrupulous supervision of the public officials in this respect constitutes a definite answer to most of the arguments thus far presented herein outlining the possible and direful consequences envisioned by petitioner under the ultimate and broader provisions of the measure. While the power of administration of said fund is capable of easy abuse, yet there is contained in the pleadings and record herein no suggestion of impropriety of any allocations made or contemplated, and the possibility of abuse did not outweigh, in the judgment of the Legislature, the hardship which might arise from unanticipated emergencies for which no provision had been made, or, in the absence of a special session of the Legislature, could be made. The power vested in the Governor is purely administrative, as applied to the object of the appropriation, to be exercised within the limits of the legislative authorization.
Contingency funds, both municipal and state, have generally been recognized and upheld in the various states. See Protest of St. L.  S. F. Ry. Co., 153 Okla. 283, 5 P.2d 763; People ex rel. Abt v. Bowman, 253 Ill. 234, 97 N.E. 304; Raymond v. Christian, 24 Cal. App. 92, 74 P.2d 536; Vandegrift v. Riley,220 Cal. 340, 30 P.2d 516; Heron v. Riley, 209 Cal. 507,289 P. 160; Prideaux v. Frohmiller, 47 Ariz. 347, 56 P.2d 628; State ex rel. Bd. of Regents v. Zimmerman, 183 Wis. 132, 197 N.W. 823; Commonwealth ex rel. Meredith, Atty. Gen., v. Johnson,292 Ky. 288, 166 S.W.2d 409; In re Opinion of Justices,302 Mass. 605, 19 N.E.2d 807; State Highway Board v. Gates,110 Vt. 67, 1 A.2d 825.
Plaintiff and intervener rely principally upon the case of Peabody v. Russell, 302 Ill. 111, 134 N.E. 150, 20 A. L. R. 972, in their argument that the object of the appropriation was not sufficiently stated, but we think that case easily distinguishable from the case at bar. The Illinois Constitution *Page 343 
provides that "Bills making appropriations of money out of the treasury shall specify the objects and purposes for which the same are made, and appropriate to them respectively their several amounts in distinct items and sections." The Illinois Legislature attempted to make an appropriation to the department of finance for a reserve fund of $500,000 to be apportioned between the executive, judicial, and military departments of the state by the director of finance with the approval of the Governor. The court held that the fund of $500,000 was not an item in a constitutional sense, but amounted to a lump sum appropriation in which no definite sum was appropriated to any particular or definite purpose and that it violated the Constitution.
We conclude that House Bill No. 518 sufficiently specifies the objects for which said appropriation is to be used, and that it does not contravene said constitutional provision.
Plaintiff also contends that the bill violates section 59 of article 5, providing that where a general law can be made applicable no special law shall be enacted. It clearly appears that House Bill No. 518 is a general law applicable to the whole state, and we consider discussion of this contention unnecessary.
We are not herein determining the propriety of transferring any monies to said fund as provided by section 3 thereof, since a determination thereof is unnecessary herein.
Writ denied.
BAYLESS, WELCH, CORN, and DAVISON, JJ., concur. GIBSON.C. J., HURST, V.C.J., and RILEY and ARNOLD, JJ., dissent.